81 N.Y.2d 993 (1993)
Teresa Brito, as Guardian ad Litem of Joao Brito, et al., Appellants,
v.
Manhattan and Bronx Surface Transit Operating Authority et al., Respondents.
Court of Appeals of the State of New York.
Submitted February 22, 1993.
Decided May 6, 1993.
Motion to dismiss appeal granted and appeal dismissed, with $400 costs and $100 costs of motion, upon the ground that the Appellate Division does not have the power to grant leave to appeal on a certified question from an order granting a new trial (see, CPLR 5601 [c]; 5602 [b] [1]; Mundt v Glokner, 160 N.Y. 571; Fishman v Manhattan & Bronx Surface Tr. Operating Auth., 78 N.Y.2d 878).